Citation Nr: 1740943	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  16-01 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for ischemic heart disease, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to August 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was not presumptively, or actually, exposed to herbicides during service. 

2.  The competent and credible evidence is against a finding that the Veteran has type II diabetes mellitus causally related to, or aggravated by, active service.

3.  The preponderance of the evidence shows that the Veteran did not have ischemic heart disease at any time during the appeal period.

4.  The preponderance of the evidence shows that the Veteran did not have prostate cancer at any time during the appeal period and the competent and credible evidence is against a finding that the Veteran has a prostate disability causally related to, or aggravated by, active service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

 With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

The Veteran seeks entitlement to service connection for type II diabetes mellitus, ischemic heart disease, and prostate cancer, all to include as due to exposure to herbicides in service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met. 38 C.F.R. § 3.309 (e). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  The listed diseases include type II diabetes mellitus, ischemic heart disease, and prostate cancer.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Service treatment records do not reveal any diabetes mellitus, type II, ischemic heart disease, or prostate cancer.

The Veteran argues that he was exposed to Agent Orange during Operation Market Time.  The Veteran served on board the USS Rupertus from December 1961 to August 1965.  The Veteran reported that the operation was the Navy's attempt to stop the flow of arms and men from North to South Vietnam.  Suspected ships/junks were boarded by crew members of the Rupertus where they searched all areas of the ship for contraband.  The Veteran reported that the ships/junks came from all over the inland waterways of Vietnam.  The Veteran reported that he was a machinist mate.  When US Patrol Boat River (PBR) would need engine repair they would come from the rivers and get assistance from larger ships in the river mouth area.  He would board the PBRs and help repair the vessels.  

In a January 2015 statement, the Veteran reported three months of some river boat travel to do repairs while in service.

In memorandum dated in June 2015 it was noted that a request was made through the National Personnel Records Center (NPRC) with regard to exposure to Agent Orange.  A negative response was received from the NPRC.  The memorandum noted that the Veteran's records did not show any on-ground Vietnam, Thailand, or Korean service.  An examination of the "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents: or official ship list did not provide evidence that would support the Veteran's claim.  The office response regarding the USS Rupertus was that it operated on the Saigon River during April 1966 and May 1969, which was not during the Veteran's military tenure aboard the ship.  The Naval History and Heritage Command confirmed that the ship was involved in "Market Time" off the Vietnamese coast during the Veteran's tenure.  It was noted that there was no indication of any landing parties for the crew.  The memorandum further reported that service treatment records and personnel records were reviewed and showed no indication of medical treatment in Vietnam.  The Veteran's NEC code did not support a reason for his presence in any on ground missions that may have occurred.  

In a statement dated in March 2017 the Veteran's spouse reported that the Veteran's ship roster book was submitted and that it demonstrated the Veteran operated on the inland waterways of Vietnam around January 1962 to approximately 1966.  She noted that the Veteran served by providing supplies, getting off the boat to work directly with local residences and went up river on smaller boats as ordered.

Treatment records associated with the claims file reveal diagnoses of diabetes mellitus, type II, and benign hypertrophy of the prostate.  Treatment records reveal that the Veteran underwent a stress echo.  A statement in May 2014 it was noted that a recent Dobutamine stress echo test revealed no evidence of ischemic changes with normal ejection fraction.  However, the treatment records do not reveal a diagnosis of ischemic heart disease or prostate cancer. 

Entitlement to service connection for type II diabetes mellitus, ischemic heart disease, and prostate cancer is not warranted.  Initially, the Board notes that the Veteran's treatment records do not reveal any diagnosis of ischemic heart disease or prostate cancer.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As such, service connection for these disabilities is not warranted.  

The Veteran has been diagnosed with type II diabetes mellitus.  As noted above, type II diabetes mellitus is a disability for which service connection is available on a presumptive basis based upon exposure to herbicides.  Although the Veteran and the Veteran's spouse report that the Veteran traveled to the inland waterways of the Republic of Vietnam during his service, service records associated with the claims file do not reveal any indication that the Veteran traveled to the inland waterways of Vietnam or landed in Vietnam.  The Board acknowledges that the Veteran and his spouse have argued that the Veteran was exposed to herbicides in the waters off shore of Vietnam while repairing patrol boats that traveled on inland waterways of Vietnam.  However, there is no indication in the service records that the Veteran was exposed to herbicides while repairing patrol boats and there is presumption of exposure afforded in the regulations for this activity.  As such, service connection for type II diabetes mellitus, as due to exposure to herbicides, is not warranted.  In addition, Review of the claims file does not reveal any indication that the Veteran's type II diabetes mellitus may be directly related to the Veteran's active service.  Therefore, entitlement to service connection for type II diabetes mellitus as directly related to the Veteran's active service is not warranted.  

The Board acknowledges that the Veteran has been diagnosed with benign hypertrophy of the prostate.  However, there is no indication in the claims file that the Veteran's benign hypertrophy of the prostate may be related to the Veteran's active service.  As such, service connection for benign hypertrophy of the prostate is not warranted. 

As such, entitlement to service connection for type II diabetes mellitus, ischemic heart disease, and prostate cancer is denied.


ORDER

Service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides, is denied.

Service connection for ischemic heart disease, to include as a result of exposure to herbicides, is denied.

Service connection for prostate cancer, to include as a result of exposure to herbicides, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


